Citation Nr: 0616858	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
tenosynovitis of the left long (middle) finger.  

2.  Entitlement to an initial compensable evaluation for 
tenosynovitis of the left index (second) finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to January 
1984, with subsequent reserve service, including active duty 
training (ACDUTRA) from April 15, 2000 to April 26, 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for stenosing tenosynovitis of the left long finger with a 
noncompensable evaluation, effective April 27, 2000.  

In December 2003 and July 2005 the Board remanded the case 
for further development.  That development has been 
completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

A September 2005 rating decision granted service connection 
for tenosynovitis of the left index finger with a 
noncompensable evaluation, effective January 25, 2002.  In 
November 2005 the veteran expressed disagreement with the 
noncompensable evaluation.  

By filing a timely notice of disagreement, the veteran has 
initiated appellate review of the issue of entitlement to an 
initial compensable evaluation for tenosynovitis of the left 
index (second) finger.  Now that appellate review has been 
initiated, the next step in the appellate process is for the 
agency of original jurisdiction to issue an SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  38 C.F.R. 
§§ 19.26, 19.29 (2005).  Consequently, the claim must be 
remanded for proper issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2005).  

Evaluation of the left long finger disability is potentially 
dependent on the evaluation provided for left index finger 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5219, 
5223 (2005).  The evaluation of the left long finger is, 
therefore, inextricably intertwined with that of the left 
index finger.  See Moffitt v. Brown, 10 Vet. App. 214 (1997).  

Further, the veteran last underwent a VA examination to 
evaluate his condition in February 2004.  In November 2005 he 
reported that his condition was getting worse.  A veteran is 
entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) 
addressing the issue of entitlement to an 
initial compensable evaluation for 
tenosynovitis of the left index finger.  
The issue should be returned to the Board 
for further consideration only if the 
veteran perfects the appeal by submitting 
a sufficient substantive appeal, 
otherwise close the appeal as to that 
issue.  

2.  Schedule the veteran for a VA 
examination to determine the severity of 
the left long and index finger 
disabilities.  The claims folder must be 
made available to the examining physician 
for review prior to the examination and 
the examiner should note such review in 
the examination report.  

The examiner should note the size of any 
gap when the veteran attempts to touch 
the left long finger to the transverse 
fold of the palm.  The examiner should 
also report the ranges of motion of each 
joint in the left long finger, and should 
note whether any joint is ankylosed in 
either the left long or the left index 
finger, and the position of any ankylosed 
joint.  

The examiner should determine whether the 
left long finger is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

3.  After ensuring that all development 
is complete, re-adjudicate the claim of 
entitlement to an initial compensable 
evaluation for tenosynovitis of the left 
long finger.  If it remains denied, issue 
a supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





